Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular in claim 1, 2nd to last line “preferably at most” is vague and indefinite and makes the boundaries of the claim unclear, this and any other instances in the claims (such as claim 44) of the term “preferably” that render the claims indefinite should be corrected.
In claims 49 and 58, there appears to be a conflict with the subject matter claimed in claims 40 and 50 from which these two claims respectively depend from.  Independent claims 40 and 50 appear to form the combustion chamber between the top compression end of a piston and a cylinder head (as shown in Figures 5 and 7), whereas claims 40 and 50 appear to be drawn to an opposed piston engine wherein the combustion chamber is defined between the top compression ends of two pistons with a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturman (US 8887690).  Sturman teaches: a method of injection of liquid or gaseous ammonia fuel into a reciprocating engine that includes at least two cylinders, each cylinder including a piston that moves reciprocally within that cylinder, each cylinder having a head location at one end located opposite to a compression end of the piston and defining a combustion chamber therebetween, the cylinder including at least one inlet valve through which combustion gases are fed into the combustion chamber and at least one exhaust valve through which spent combustion gases egress the combustion chamber, the piston moving the cylinder in a cycle between top dead center where the
piston is located closest to the head location and bottom dead center where the piston is located furthest from the head location, and including at least one fuel injector located at or in the head location,

and wherein the method comprises:

injecting the ammonia fuel into the combustion chamber of each cylinder as at least one fuel jet with a timing of:
after the at least one exhaust valve of the respective cylinder is substantially closed; and
before the respective piston moves to at most 35 degrees, preferably at most 45 degrees, prior to top dead centre.
See Sturman, abstract, Figure 1 and column 7, lines 59 col. 8, lines 25, which teaches a liquid or gaseous ammonia fueled internal combustion piston engine wherein the ammonia fuel is injected after the intake and exhaust valves have closed early in the compression stroke as claimed by applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laimboeck (US 2011/0067671) in view of Sturman (US 8887690).   Laimboeck teaches an ammonia fueled piston engine wherein the fuel is introduced thru a sidewall of the cylinder through injecton (120).  See Figure 4.  Furthermore Laimboeck also teaches an embodiment wherein the engine is of the opposed piston type as claimed by applicant at claims 49 and 59 (see Laimboeck, paragraph 58).  Furthermore see Laimboeck, paragraphs 2, 17, 19, 23, 58 and claim 30.   However, Laimboeck et al is silent with respect to which point in the engine cycle the ammonia fuel is injected. 
As already discussed above Sturman teaches at col. 7, lines 59+, injecting ammonia fuel at a point in the cycle as claimed by applicant.  It would have been an obvious matter of design choice to have injected ammonia fuel after both intake and exhaust valves had closed and early in the compression stroke in Laimboecks engine as taught by Sturman because this would have prevented ammonia fuel from escaping the combustion chamber through the valves and provided sufficient time for ammonia to vaporize and mix throughout the combustion chamber prior to ignition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747